ORDER
IT IS ORDERED that the application filed by Travis Kenneth Bynum, I not be considered. Mr. Bynum, a Florida resident who purports to be a “para-legal” and “investigative consultant,” is not a licensed attorney who may represent a client before this court, nor is he appearing in a pro se capacity.
*1060IT IS FURTHER ORDERED that the Clerk of Court transmit certified copies of Mr. Bynum’s pleadings to the District Attorney for the Parish of Orleans, State of Louisiana, for investigation of whether Mr. Bynum’s conduct violates La. R.S. 37:213, and to the Unlicensed Practice of Law Committee of The Florida Bar for its consideration.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana